19 F.3d 1444
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re W. David Weston, Debtor.John B. MAYCOCK, trustee of W. David Weston bankruptcyestate, Plaintiff-Counterclaim-Defendant-Appellee,v.GNOLAUM UNITRUST;  James F. Peters, in his capacity astrustee of Gnolaum Unitrust;  Vicki S. Weston;  BrookeWeston;  Drew Weston;  Hayley Weston;  Piper Weston;  SteeleWeston, Defendants-Counter-Claimants-Appellants.In re W.David Weston, Debtor.Paige WESTON;  Ty Weston, Wade Weston,Defendants-Counter-Claimants-Appellants,v.John B. MAYCOCK, Trustee, Plaintiff-Counterclaim-Defendant-Appellee.
Nos. 94-4044, 94-4045.
United States Court of Appeals,Tenth Circuit.
March 3, 1994.

Before MOORE, BALDOCK, and KELLY, Circuit Judges.

ORDER AND JUDGMENT1
PER CURIAM

1
After examining the briefs and relevant pleadings, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The cases are therefore ordered submitted without oral argument.


2
Defendants appeal an order of the district court granting plaintiff's motion for summary judgment and remanding to the bankruptcy court filed November 22, 1993, and an order of the bankruptcy court granting plaintiff summary judgment entered January 25, 1994.


3
Even if the district court's order was a final order, it is untimely as appealed in these appeals because the notices of appeal were filed over two months after the district court entered its order.  See Fed.R.App.P. 4(a).  Also, this court has no jurisdiction over the appeals from the bankruptcy court order.   See State Bank of Spring Hill v. Anderson (In re Bucyrus Grain Co.), 905 F.2d 1362, 1367 (10th Cir.1990).


4
These appeals are DISMISSED for lack of jurisdiction.  The temporary stay entered February 18, 1994, is VACATED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470